IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DUTY ASSIGNMENT                  : No. 583 Judicial Administration
SCHEDULE FOR EMERGENCY                  : Docket
PETITIONS IN THE YEAR 2023               :


                                    ORDER

PER CURIAM:

      AND NOW, this 12th day of December, 2022, the emergency duty assignment for
the year 2023, is herewith adopted.


      January     Justice Christine Donohue       (Eastern District)
                  Justice Kevin Dougherty         (Western District)

      February    Justice Sallie Updyke Mundy     (Eastern District)
                  Justice P. Kevin Brobson        (Western District)

      March       Justice David Wecht             (Eastern District)
                  Justice Christine Donohue       (Western District)

      April       Justice Sallie Updyke Mundy     (Eastern District)
                  Justice Kevin Dougherty         (Western District)

      May         Justice P. Kevin Brobson        (Eastern District)
                  Justice David Wecht             (Western District)

      June        Justice Kevin Dougherty         (Eastern District)
                  Justice Sallie Updyke Mundy     (Western District)

      July        Justice Christine Donohue       (Eastern District)
                  Justice P. Kevin Brobson        (Western District)

      August      Justice David Wecht             (Eastern District)
                  Justice Sallie Updyke Mundy     (Western District)

      September   Justice Kevin Dougherty         (Eastern District)
                  Justice P. Kevin Brobson        (Western District)
October    Justice David Wecht           (Eastern District)
           Justice Christine Donohue     (Western District)

November   Justice Sallie Updyke Mundy   (Eastern District)
           Justice Kevin Dougherty       (Western District)

December   Justice P. Kevin Brobson      (Eastern District)
           Justice David Wecht           (Western District)